Citation Nr: 0736235	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-10 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a medial meniscus 
tear of the left knee. 

2.  Entitlement to service connection for a meniscus tear of 
the lateral right knee with chondromalacia.  

3.  Entitlement to service connection for left ankle 
arthralgia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother in law  


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to May 1985, 
and July 1986 to November 1989; service from July 1990 to 
August 1991 has also been reported.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2005 rating decision 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Cleveland, Ohio (hereinafter RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

The veteran testified at a hearing before the Board in 
September 2007, that during a period of duty reported to have 
been from July 1990 to August 1991, he had continuing 
problems with his knees and left ankle and that he was placed 
on limited duty profiles due to such problems.  There is 
evidence of record supporting this assertion in the form of a 
July 2005 statement from the veteran's former staff sergeant.  

In October 2006, the RO contacted the 187th Medical Battalion 
Headquarters, a unit to which the veteran was purportedly 
assigned during the period in question, to obtain service 
medical records, but this letter was returned as 
undeliverable.  The record does not document what additional 
efforts, if any, were conducted by the RO to obtain service 
medical records from this unit.  Under these circumstances, 
and inasmuch as the VA is on notice of the potential 
existence of these records, the records, if in existence, 
should be obtained prior to any further appellate review of 
this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 
(1992).  As additional action by the RO may be helpful in 
either obtaining such putative records, or documenting 
information that the medical records cannot be obtained, 
further development in this regard is warranted. 

1.  The RO must conduct the appropriate 
development to obtain any service medical 
records, to include any clinical records, 
from the veteran's reported service from 
July 1990 to August 1991 that may be 
available, to include, if appropriate, 
determining the proper address and 
contacting the headquarters of the 187th 
Medical Battalion Headquarters.  The 
attempts made to secure this evidence 
must be documented in the claims file by 
the RO.  If after making reasonable 
efforts to obtain these records the RO is 
unable to secure same or they are 
unavailable, the RO must briefly explain 
the efforts that the RO made to obtain 
these records.  The veteran must then be 
given an opportunity to respond.

2.  Thereafter, the claims must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



